     Case 2:20-cv-02181-JCM-DJA Document 21 Filed 02/23/21 Page 1 of 2




 1

 2

 3                                   UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    LUBA GONZALEZ,                                       Case No. 2:20-cv-02181-JCM-DJA
 7                           Plaintiff,
                                                           ORDER
 8          v.
 9    TRANSUNION LLC,
10                           Defendants.
11

12          This matter is before the Court on Defendant Transunion LLC’s Notice of Noncompliance

13   with the Court’s Order ECF No. 19 (ECF No. 20), filed on February 19, 2021. Defendant

14   highlights that Plaintiff has not filed a more definite statement or amended complaint and the

15   February 9, 2021 deadline has expired. On January 26, 2021, the Court granted Defendant’s

16   Motion for a More Definite Statement. (ECF No. 19). It found that Plaintiff’s pro se complaint

17   was not just lacking in some detail that could be explored in discovery, but rather, it was so

18   flawed that Defendant is unable to determine what claim(s) Plaintiff is attempting to assert under

19   the Fair Credit Reporting Act. Given that Plaintiff has not complied with the Court’s Order, the

20   Court will give Plaintiff one more opportunity to comply or respond as to whether she intends to

21   proceed with this litigation.

22          IT IS THEREFORE ORDERED that Plaintiff shall either: (1) file a more definite

23   statement pursuant to Rule 12(e) alleging at least what information she disputed, when she

24   disputed, how it was inaccurate, and how Defendant violated the Fair Credit Reporting Act, to

25   enable Defendant to reasonably prepare an answer; or (2) file a notice indicating she intends to

26   proceed with this litigation and needs an extension of time or voluntarily dismisses this action.

27   Such statement or notice is due by March 15, 2021.

28
     Case 2:20-cv-02181-JCM-DJA Document 21 Filed 02/23/21 Page 2 of 2




 1          IT IS FURTHER ORDERED that Plaintiff’s failure to comply with this Order shall

 2   result in a recommendation that this action be dismissed.

 3

 4          DATED: February 23, 2021

 5
                                                         DANIEL J. ALBREGTS
 6                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                Page 2 of 2
